DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 9/26/2022. Claims 1, 10, 12-16, 18-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13-15, 19-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’s “Collison Avoidance for Mode 2” 3GPP TSG RAN WG1 Meeting #83, R1-156932, hereinafter R1-156932, in view of Tang et al. (US Pub. No. 2019/0059091).
Regarding claim 1, R1-156932 discloses a method (UE) (section 2.2.1: sensing for an UE) comprising: 
 sense a plurality of time units within a sensing window (section 2.2.1 Sensing: before transmitting, a UE senses resources… for a certain duration of time or each SA period, section 2.1.1: there are fields in SA indicating both frequency and time domain resource occupied for each transmission); 
select a specific time unit, which is related to a sidelink resource for a sidelink operation, within a selection window that is located after the sensing window, wherein the selection window, which is used for selecting the specific time unit, includes a time interval, (section 2.2.1 Sensing: transmitting UEs can transmit on the same data resources or some known resources derived from the first transmission resource in the following several SA periods… applied to the following SA periods; section 2.2.2 Resource reservation: a transmitting UE randomly selects a resource pattern from the available resources and uses it to transmit V2V data and reservation indicator for a number of following transmission periods), wherein the time interval related to the selection window (section 2.2.1 Sensing and section 2.2.2 Resource reservation: under broadest reasonable interpretation, the time interval is within or same length as the selection window (SA period(s))); and
 perform the sidelink operation based on the sidelink resource (section 2.2.1 Sensing: transmitting UEs can transmit on the same data resources or some known resources derived from the first transmission resource in the following several SA periods… applied to the following SA periods; section 2.2.2 Resource reservation: a transmitting UE randomly selects a resource pattern from the available resources and uses it to transmit V2V data and reservation indicator for a number of following transmission periods).
R1-156932 does not teach the selection window from a time unit (N+T1) to a time unit (N+T2) where the N is a positive integer number, the T1 is zero or a positive integer number, and the T2 is a positive integer number fulfills a latency requirement.
In the same field of V2V, Tang discloses the selection window from a time unit (N+T1) to a time unit (N+T2) where the N is a positive integer number, the T1 is zero or a positive integer number, and the T2 is a positive integer number fulfills a latency requirement (see figures 22 and 23; paragraphs 179-191: for data only sensing, figures 22 and 23 show a latency requirement of SA_LBT-> NG/OK (SA period in between) after Data Sensing (re)start and before the Data period of transmission reservation/execution).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-156032  the selection window from a time unit (N+T1) to a time unit (N+T2) where the N is a positive integer number, the T1 is zero or a positive integer number, and the T2 is a positive integer number fulfills a latency requirement.
The motivation would have been for avoiding SA_LBT resource pool period for data selection/transmission.

Claims 10 and 23 are rejected similarly as claim 1 above. R1-156932 does not teach but Tang discloses an UE with transceiver, processor, memory, and instructions being executed by the processor (see figures 53 and 56, paragraphs 233, 260).
Therefore, it would have been obvious to implement in R1-156932  an UE with transceiver, processor, memory, and instructions being executed by the processor.
The motivation would have been for a functional UE.

Regarding claims 13 and 19, all limitations in claim 1 and 10 are disclosed above. R1-156932 further teaches wherein the specific time unit is located on the time interval from the time unit (N+T1) to the time unit (N+T2) (section 2.2.1 and 2.2.2: resource data reservation/transmission is located in the following SA periods).
Regarding claims 14 and 20, all limitations in claims 1 and 10 are disclosed above. R1-156932 further teaches the UE performs an energy measurement on the plurality of time units within the sensing window (section 2.2.1: energy detection with measurements).
Regarding claims 15 and 21, all limitations in claims 14 and 20 are disclosed above. R1-156932 further teaches the UE performs the energy measurement based on a number of at least one sub channel used for a transmission for the sidelink operation (section 2.2.1 figure 1: energy measurement of resource blocks; subchannel is resource block).

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’s “Collison Avoidance for Mode 2” 3GPP TSG RAN WG1 Meeting #83, R1-156932, hereinafter R1-156932, in view of Tang et al. (US Pub. No. 2019/0059091) in view of Kahtava et al. (US Pub. No. 2018/0220383).
Regarding claims 12 and 18, all limitations in claims 1 and 10 are disclosed above. R1-156932 further teaches the T1 is configured based on an implementation for the UE (section 2.2.2: resource reservation). R1-156932 does not teach but Kahtava discloses the T2 is configured based on a remaining packet budget (figure 6 T6 delta t; paragraph 66: delay duration requirement is selected according expected timescales over which changes expected to be significant; packet power budget).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-156932 the T2 is configured based on a remaining packet budget.
The motivation would have been to account for packet power budget.

Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei’s “Collison Avoidance for Mode 2” 3GPP TSG RAN WG1 Meeting #83, R1-156932, hereinafter R1-156932, in view of Tang et al. (US Pub. No. 2019/0059091) in view of CATT, “Further discussion on resource allocation mechanism in PC5-based V2v, 3GPP TS RAN WG1 meeting #83, R1-157449, herein after R1-157449
Regarding claims 16 and 22, all limitations in claims 1 and 10 are disclosed above. R1-156932 does not teach but R1-159449 teaches the time unit is a transmission time interval which corresponds to a subframe (section 2.2.2 Scheme 1: subframe monitoring and selection).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to substitute a known element (subframe) for another time unit for predictable result of communication.
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
In pages 6-8 of Remark, regarding the independent claims, the Applicant argues that R1-159449 fails to teach “selecting a specific time unit, which is related to a sidelink resource for the sidelink operation, within a selection window that is after the sensing window.” Examiner respectfully disagrees.
R1-159449’s section 2.2.1 Sensing teaches UE senses occupied resources within a certain duration of time or in each SA period in order to use available resource (specific time unit) in subsequent/following SA periods for transmission. Thus, the selection window is the following SA period or periods, and it is after (following SA periods) the sensing SA period/window. Section 2.2.2 further teaches selecting available resource in subsequent selected transmission window(s)/period(s).
In pages 9-12 of Remark, regarding the independent claims, the Applicant argues that Tang fails to teach “wherein the selection window from a time unit (N+T1) to a time unit (N+T2) where the N is a positive integer number, the T1 is zero or a positive integer number, and the T2 is a positive integer number fulfills a latency requirement.” Examiner respectfully disagrees.
R1-159449 discloses a selection window after a sensing period (see 103 rejection section). R1-159449 does not teach the selection window fulfils a latency requirement after the sensing period. Tang’s figures 22 and 23 and paragraphs 179-191 discloses a latency requirement of SA_LBT_OK (or SA period) between a data sensing period (data sensing (re)start) and a data transmission window (Data transmission reservation + execution). Thus, it would have been obvious to combine Tang’s teaching with R1-159449 to avoid transmitting data in a SA period resource pool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466